Citation Nr: 1216503	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-47 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Counsel  



INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Regional Office (RO).  Jurisdiction of the appellant's claim was subsequently transferred to the Pension Management Center in St. Paul, Minnesota.

The appeal is remanded to the Pension Management Center via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The RO denied the appellant's claim to reopen service connection for the cause of the Veteran's death in a rating decision dated April 2010.  The appellant was notified of this decision and provided her appellate rights.  She perfected this appeal.  In April 2012, after the appellant's case was certified to the Board for appellate review, the appellant requested the opportunity to testify before the Board at a video-conference hearing held in Des Moines, Iowa in support of the current claim.  To date, this hearing has not been scheduled or held. 

Accordingly, the case is remanded for the following action:

The RO must place the appellant's name on the docket for a hearing before the Board at the RO, according to the date of her April 2012 request for such a hearing.


No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


